DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 9-14  in the reply filed on 12/27/2021 is acknowledged.
Claims 1-8 and 15-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

A preliminary amendment was filed 02/04/2020.

Information Disclosure Statement
	An information disclosure statement was filed 08/05/2020.

Specification
The abstract of the disclosure is objected to because it is not descriptive of the invention.  Correction is required.  See MPEP § 608.01(b).
	While attempting to avoid addiction, it must be noted that the composition contains cocaine.
Correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 10 includes a time period “greater than 2 weeks”, which when broadly interpreted includes an infinite amount of time for drug delivery. This is impermissible. Correction is requested by either deleting this open ended range, or putting an upper limit on delivery in the claim  which is supported by the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)  9-14 is/are rejected under 35 U.S.C. 102(a)(1) and 35 USC 102(a)(2) as being anticipated by US 2011/0027331 (Hobot).
Hobot disclose a drug delivery depots of anesthetic agents such as lidocaine, bupivocaine or cocaine [0043]. These depots may include matrices and scaffolds[0052]. Biodegradable polymers such as PLGA , PGA are listed at [0079]. Gels are included at [0054] and [0055].  Gels may be included at [0157]. Drug delivery can range from two days to about a month [0140]. Local and parenteral administration is set out at [0184] – [0185]. This includes injection into muscle (intramuscular). The compositions and methods can be used to treat various conditions including post surgical procedures [0011]. The claims are clearly anticipated.

Conclusion
	No claims are allowed.





					Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS A AZPURU whose telephone number is (571)272-0588. The examiner can normally be reached 9 am- 3 pm, 4 pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS A AZPURU/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        
caz